               CIVIL DISTRICT COURT FOR THE PARISH OF ORLEA                                                                                                S~                  CLERKS OFFICE
                                                                                                                                                                            CIVIL DISTRICT COURT
                                          STATE OF LOUISIANA

CASE NUMBER:          \@" \Q}C\1)                                                                                                                                DIV.

                                              BESSIE NICHOLS

                                                     VERSUS                                                                                                            SECT\ON 13
    JAZZ CASINO COMPANY, LLC D/B/A HARRAH'S NEW ORLEANS CASINO

                                       PETITION FOR DAMAGES


       NOW INTO COURT, through undersigned counsel, comes Petitioner, BESSIE

NICHOLS, a person of the full age of majority, domiciled in the Parish of Jefferson, State of
                                                                                                                        r·!    i) _,_,.~t. r:: ,_~:-, L F c~ 1'-:!

Louisiana who respectfully submits the followin g: ';,~ :                    ,"! \il :· ','·;:' ,',~' ~· .' ~,',';,: ;,, !/;'P T
                                                           1
                                            'E'n'" c: r: L~·~~·\r;·:·,.;:_~-.~ :::~···i :·.!:·, ,., ! 1"11 c·
                                                                 !

       Made defendant herein is HARRAH'S CAS~NO"NE\M··@R.LEANS, a forei~~n corporation



not limited to: compensatory damages for wrongful'tidil.ination based 1oh'i!ig~' fuld medical
                                                                ' ·:,· U •:·.·· •:·'                                   C !":• f" r· ·"·' h F: ,,, •J !•,+:· r 1

disability, to also include damages for lost wages as:re:s ultrot d.it~term,i~~Qn: ¥i~,gamages for
                                                                                                                                                      .   ....   ·-·   ..   ···········-·-···-~   ········· ·······-~·--····················-
loss of medical benefits, attorney's fees, prejudgm.ehriatH~st, costs f6f'di~ctih1ination,
                                                                ~:·uT:   ("• !J r·;r !·<             !-,.. -,. , ~J     •T;   -::;-::~;~-~   C(j

defamation, and facilitating a hostile work envirohfo~i#;·Wrtli'legal                                                 infete'~f'the:eon, fn'm the date
                                                                !_ ''f;~-: (··    T;,<l                                 '}; r·! c·q·i


of judicial demand until paid, and for all costs         offhe~e:p.ro.oeedin.gs.'; r ! • :


                                                           2.

       Venue is proper pursuant to La. C. C.P. art. 7.4 andLa.. C.C.P...arL.4.. !(.4). .The wr.on""~.fu.l ....................... .

conduct occurred and the damages were sustained in1therPifri§h>ofOrleans. J~zroASINO'':o 'r"~'                                                                                                                                   c:::i

COMPANY, LLC D/B/A HARRAH'S NEW ORLEANSCASINO is a foreign·ttavporati'6n!C! err' on

licensed to do and doing business in New Orleans, 1 1L~uisiafianwfth'its prima.ry;ptMe:ofbusin~ess'V!: 11:
                                                                1 (I:';!·~-: :·~1                     F                                       '}; <0 .OC!                        :}_; ·1 0        .Ol~i            T~n n(·!
                                                               ..i·:·:C
in Orleans Parish.
                                                                r >:hi hit:                ··-·{-·



                                                           3.

        Plaintiff was wrongfully terminated. Plaintiffs termination was a result of a breach of

contract and discrimination for both age and disability and is contrary to public policy.

                                                           4.

        Plaintiffworked for Harrah's from February 2001 as a Housekeeper earning $11.94 per

hour until she was wrongfully terminated on December 5, 2017. She was wrongfully terminated
                                                                                                                                                                                                  ~

for alleged "misconduct" that was related to an extended bathroom-break as a result of a side
effect of her medication for her disability. Plaintiff had an exemplary employment record with

Defendant and was terminated contrary to the policies and procedures set forth in the employee

handbook.

                                                 5.

       Plaintiffs supervisors frequently engaged in favoritism by allowing certain employees to

take extended breaks as needed, while denying Plaintiff the opportunity to take a bathroom break

thus creating a hostile work environment.

                                                 6.

       Plaintiff learned of her disability after visiting a physician at the Harrah's Wellness

Clinic, located next door to Defendant's downtown New Orleans location, through the medical

she received during her employment with Defendant. The medication she was prescribed for her

disability was Metformin, and Valsartan. Defendant had direct knowledge of her disability as

she was permitted to take time off to go to her treating physician, and encouraged by her

supervisors to do so.

                                                 7.

        Plaintiff asserts the following causes of action, pled in the alternative where appropriate,

against the Defendant.

       a. Wrongful Termination under La. R.S. 23:303

       b. Lost Wages and Benefits

       c. Bad Faith

       d. Breach of Contract

       e. Facilitating a Hostile Work Environment.

       e. Defamation

       f. Violation of the Age Discrimination in Employment Act.

                                                 8.

       Plaintiff was wrongfully terminated. Plaintiffs termination was based on a breach of

contract based and discrimination under the Americans with Disabilities Act (ADA) and is

contrary to public policy.

                                                 9.

        Employers in Louisiana are not permitted to terminate an employee without cause if there

is an employment contract in place. Further, under Federal and Louisiana Law an employer
must reasonably accommodate an employee's disability. La. R.S. 23:303 allows a plaintiffto

file a civil suit in a district court seeking, compensatory damages, back pay, reinstatement, front

pay, reasonable attorney fees, and court costs. Ms. Nichols is a qualified employee under the

Americans with Disabilities Act (ADA) as a result of her disability. The ADA is interpreted

broadly.

                                                  10.

          It is contrary to public policy for employers to discriminate against their employees.

Louisiana law recognizes an implied covenant of good faith and fair dealing. Ms. Nichols was

terminated in bad faith or out of malice and the wrongful termination was in breach of her

employment agreement. She is entitled pursuant to Louisiana law and jurisprudence to receive

compensatory damages for lost wages, and the termination of her medical benefits as a result of

the wrongful termination.

                                                   11.

          Additionally, Defendant violated Plaintiff's right to due process when it terminated Ms.

Nichols without a fair hearing. By failing to terminate Plaintiff without following the required

procedures outlined in the employee handbook, the defendant breached its employment contract.

Defendant's actions were perpetrated in bad faith, thus entitling Plaintiff to damages in

accordance with La. C. C. 1994.

                                                   12.

          Further, Defendant is liable for facilitating and creating a hostile work environment.

Management frequently favored younger employees and did NOT accommodate Ms. Nichols'

disability. She was prevented from taking an extended bathroom break as a result of her

disability, while her superiors would frequently allow younger employees to take extended

breaks.

                                                   13.

          Defendant is also liable for defamation. Defamation stems from Art. 2315 of the

Louisiana Civil Code. A communication is defamatory if it tends to harm the reputation of

another so as to lower the person in estimation of the community or to deter others from

associating or dealing with the person. Defendant spread defamatory words about plaintiff

which led to her termination. The bad faith and ill practices of the defendant were a direct and

proximate cause of her termination.
                                                  14.

       Additionally, pursuant to La. R.S. 23:303, a plaintiff who has a cause of action against an

employer, for wrongful termination may file a civil suit seeking compensatory damages, back

pay, benefits, reinstatement, or if appropriate front pay, reasonable attorney's fees, and court

costs. A plaintiff who has been discriminated against, and who intends to pursue court action

shall give the person who has allegedly discriminated written notice 30 days prior to court action.

Notice was provided via registered and certified mail    Exhibit-P-~   There was a good faith

attempt to avoid litigation in this matter, however the parties were unsuccessful in doing so.

                                                  15.

       Plaintiff respectfully requests that this Court grant her damages in the amounts which this

court deems necessary and appropriate, including but not limited to: compensatory damages for

wrongful termination based on age and medical disability, to also include damages for lost wages

as result of the termination and damages for loss of medical benefits, prejudgment interest, costs

for discrimination, defamation, humiliation and embarrassment, and facilitating a hostile work

environment, with legal interest from date of termination, and reasonable attorney's fees.

Defendant has acted in a discriminatory manner and demonstrated malice and reckless

indifference to the laws of this State, and should be found liable.

                                                  16.

       Plaintiff reserves her right to request a trial by jury.



       WHEREFORE, Plaintiff prays that the Defendants herein be duly cited and served with a

copy of this petition and be required to answer in accordance with the law; and that after due

proceedings had, there be judgment herein in favor of Petitioner and against the Defendant, liable

for such damages requested, with legal interest thereon from the date of judicial demand until

paid, and for all costs of these proceedings, attorney's fees, and for all just and equitable relief

that this Honorable Court may grant.



                                                        Respectfully submitted,




                                                        ~~~LLC.
                                                        Jon S. McGill, Sr Esq.
                                                        Donald Dorenkamp II, Esq.
                               La. Bar Roll No. 36227
                               La. Bar Roll No. 36767
                               235 Derbigny St. Ste. 100
                               Gretna, LA 70053
                               504-208-5551
                               Attorney(s) for Plaintiff

Attn. Clerk Please Serve
Harrah's Casino New Orleans
Through its registered agent
Corporation Service Company
501 Louisiana Avenue
Baton Rouge, LA 70802
                                                  • . I
                     The Law Offices of Jon S. McGill LL
                                                                                                             CLERKS OFFICE
                                                                                                          CIVIL DISTRICT COURT

                                                                                     October 31, 2018


Harrah's New Orleans Casino
Attn: Human Resources Department
8 Canal St.
New Orleans, LA 70130
504-533-6000

                                                                                        Personal and Confidential
                                                                                       OFFER TO COMPROMISE

        Re: Bessie Nichols v. Harrah's New Orleans Casino, et al.
        Case No: Not Yet Filed

To Whom It May Concern:

        Please be advised that our law firm has been retained by Bessie Nichols to represent her
with respect to all matters arising out of her termination of employment with Harrah's "Jazz"
Casino Company. Based on our preliminary investigation, it is our opinion that your company
has wrongfully terminated Ms. Nichols contrary to Louisiana and Federal law and in violation of
public policy.

         Ms. Nichols has requested that any questions, inquiries, or other communications about
these matters be directed to our offices. The description of facts herein is not intended to be
exhaustive and we hereby specifically reserve the right to supplement and/or modify the facts as
further investigation dictates. Please understand that this letter has been prepared and sent for
the sole purpose of encouraging settlement discussions. I therefore consider its contents, and any
related communications to be privileged and confidential. Should this matter proceed to
litigation, Ms. Nichols will allege several claims of unlawful employment practices. Such claims
will include, without limitation, the following:

                Harrah's Casino has engaged in Unlawful Employment Practices

    Employers in Louisiana are not permitted to terminate an employee without cause if there is
an employment contract in place. There are three types of employment contracts that are
recognized in Louisiana, written, oral, and implied. Employers with twenty or more employees
are not allowed to discriminate on the basis of childbirth, pregnancy, or other related medical
conditions.

    It is contrary to public policy for employers to discriminate against their employees, and
public policy principles prevent employers from retaliating against workers when they have
notice of knowledge of a specific disability. Ms. Nichols was wrongfully terminated in direct
violation of the Americans with Disabilities Act of 1990. (ADA)
  235 Derbigny Street, Suite 100 • Gretna, LA 70053 • Phone: (504)-208-5551 • FAX: (504) 336-2384 • jon@jonsmcgilllaw.com

                                                                                                   VERIFIED
                                                                                  CLERKS OFFICE     ..
                                                                               CIVIL DISTRICT COURT
                                      Wrongful Termination

       Ms. Nichols was wrongfully terminated. Ms. Nichols' was terminated in violation of
Louisiana and Federal law. Ms. Nichols was terminated because of alleged "misconduct" that
was related to an extended break as a result of a side effect of her medication. She has worked
for your company for almost twenty years. Ms. Nichols had an exemplary employment record
with your company. In this instance she did not receive a write up or verbal warning but rather
her punishment resulted in immediate termination. Termination as a result of alleged
"misconduct" that stems from a disability under the ADA is in direct violation of your
employment handbook and contrary to public policy.

        Further, Ms. Nichols was terminated in bad faith or out of malice. Louisiana
jurisprudence recognizes an implied covenant of good faith and fair dealing. Ms. Nichols was
terminated because of her age and medical disability. Additionally, your company unjustly took
advantage of the employment contract in place between Harrah's and Ms. Nichols. An
employment contract that was entered into by Ms. Nichols as a result of the superior bargaining
power of your company. Harrah's further used this superior position in the employment
contract, to terminate an employee who had demonstrated a commitment to your company for
almost twenty years, who had an exemplary employment record, and was a nothing but a
dependable and hardworking employee throughout her time working at your company. Again,
Ms. Nichols has no past incidences regarding "misconduct" in her employee file.

                  Employment Contract/Human Resources Review Panel

       The employment agreement between Ms. Nichols and Harrah's falls under Art. 2056 of
the Louisiana Civil Code. "In case of doubt that cannot be otherwise, resolved a provision in a
contract must be interpreted against the party who furnished its text. A contract executed in a
standard form of one party must be interpreted, in case of doubt, in favor of the other party."
Harrah's created an imbalanced obligation with Ms. Nichols by being in a position of superior
bargaining power.

       In the aforementioned case, Ms. Nichols maintains that she was not provided with a fair
opportunity to present her side of the story, nor did your company conduct a thorough
examination of the incident regarding her termination. Your company did not comply with
company policies as outlined in the employee handbook.

                       Lost Wages/Overtime Pay-Unjust Enrichment

       Ms. Nichols was unjustly terminated without cause in violation of La. Civil Code Article
2298, and has been impoverished due to incurring economic loss and damages, and because of
her wrongful termination, your company is liable.

      Additionally, in a determination into whether Ms. Nichols had been discharged for
misconduct connected with her employment by Administrative Law Judge Diana Hebert, your
company was unable to prove by a preponderance of the evidence that any actions by Ms.
                                                                                               CLERKS OFFICE
Nichols constituted "misconduct" in the workplace. This finding although not sol ly       co:nt:llllsi~fRICT
                                                                                                         COURT
of our claim, provides great weight to the aforementioned causes of action.

                                      Collateral Tort Claims

         The abovementioned facts will further support claims for defamation, and negligent
infliction of emotional distress.

                                Conclusion: Offer to Compromise

         Under La R.S. 23:303, a plaintiff who has cause of action against an employer, for
wrongful termination may file a civil suit seeking compensatory damages, back pay, benefits,
reinstatement, or if appropriate front pay, reasonable attorney fees, and court costs. A Plaintiff
who believes that he/she has been discriminated against, and who intends to pursue court action
shall give the person who has allegedly discriminated written notice 30 days prior to court action.
It is my opinion that it is in the best interest of all parties to make a sincere effort to explore the
possibility of an informal and confidential resolution of their disputes prior to invoking the
litigation process. Exploration of the possibilities of a resolution is my firm's practice as I
believe that the vagaries and expenses of litigation are frequently outweighed by a prompt and
business-like negotiation.



                                                       Sincerely,

                                                        #--1::1---
                                                       Donald Dorenkamp II
                                                       The Law Offices of Jon S. McGill, LLC
                                                       235 Derbigny Street, Suite 100
                                                       Gretna, LA 70053
                                                       504-270-1943
                                                       donald@jonsmcgilllaw.com
                                          ~                          ~
                                                                     ,,   CLERKS OFFICE

    ~Office~                                                         . CIVIL DISTRiCT COURT




                              1134 S Ct t.ARV !!:1·1
                              PK¥lY
                              NEW ORLEANS
                              LA 70123
\J:icat\an·.                  MSYK
~'1\C~ \\1•,
                              -BTC02       .
 Transact ion:                9202128660 41
~resssaver--·- ·-···----~                            ·
 783557857433            0.1 lbs. {S)                     7.65
       Declared Value           o
Recioient Address:
       Jazz Caslno Company
       &CANAL ST
       NHI ORLEANS, U1 'l013(H601
       0000000000
Scheduled Oel\very Date 11/6/20\fl

P! lclng opt \on:
        GI-lt RAI£

 ?ac\<.aue lntormat\on:
        fed£x Envelope

   FedEx Express Saver
    783557876391    o. 1 ibs . (S)                          7 65
          Dec 1ared Va hm             0

   Reclp1ent Address:
           .JAZZ CASINO COHPAHY
           501 LOUISIANA AVE
           BATON ROUG£, LA 70[)02
           0000000000
    Schedu1ed Del lvery Dat& 11                      !8

     Pflt)llg GPilDn:
               UNF RMf

     Pi:ld<il\Jt: lnfnrm.j\   lOii
               fe(ib; Erwe lfi!Jt:

                                                            $1':..

                                      Total IA.ie:          $lS.3n
                              (S) CredHCarc!:
                      hlfU.h~"**1785
